Case: 12-138    Document: 12     Page: 1   Filed: 11/28/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate~ ~ourt of ~peaI~
      for tbe jfeberaI ~irtuit

    IN RE DENTAL IMAGING TECHNOLOGIES
               CORPORATION,
                  Petitioner.


               Miscellaneous Docket No. 138


    On Petition for Writ of Mandamus to the United
States District Court for the District of Delaware in case
no. IO-CV-0288, Chief Judge Gregory M. Sleet.


                      ON MOTION


                       ORDER

   Dental Imaging Technologies Corporation moves
without opposition to withdraw its petition for a writ of
mandamus.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted and the petition is dismissed.
Case: 12-138   Document: 12    Page: 2     Filed: 11/28/2012




IN RE DENTAL IMAGING TECHNOLOGIES                        2
                                    FOR THE COURT


                                    /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
s26